   Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAHKSTAN, and BTA
BANK JSC,

                Movants,
                                             No. 18 Misc. 227 (AJN) (KHP)
           v.                                No. 15-cv-5345 (AJN) (KHP)
GENNADY PETELIN,

                Respondent.




 MEMORANDUM OF LAW IN SUPPORT OF THE KAZAKH ENTITIES’ MOTION
  FOR RECONSIDERATION OF THE COURT’S SEPTEMBER 11, 2019 ORDER




                                       BOIES SCHILLER FLEXNER LLP
                                       55 Hudson Yards
                                       New York, NY 10001
                                       (t) +1 212 446 2300
                                       (f) +1 212 446 2380

                                       Attorneys for Movants
      Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 2 of 10



                                                   TABLE OF CONTENTS


INTRODUCTION......................................................................................................................... 1

ARGUMENT ................................................................................................................................. 2

          A.         Relevant Facts ......................................................................................................... 2

          B.         The Legal Standard ................................................................................................. 3

                     1.         Reconsideration........................................................................................... 3

                     2.         Law of the Case .......................................................................................... 4

          C.         Discussion ............................................................................................................... 4

CONCLUSION ............................................................................................................................. 7




                                                                      ii
    Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 3 of 10



          The City of Almaty, Kazakhstan, and BTA Bank JSC (the “Kazakh Entities” or

“Plaintiffs”) respectfully submit this memorandum of law in support of their motion for

reconsideration of the Court’s September 11, 2019 Order cancelling the evidentiary hearing

previously scheduled for September 24. [ECF No. 59 in 18 Misc. 227; ECF No. 1167 in 15-cv-

5345.]1

                                        INTRODUCTION

          Gennady Petelin, in response to this Court’s subpoenas and subsequent orders, provided

demonstrably false testimony and fabricated documents. Faced with Plaintiffs’ motion to hold

him in contempt for his perjury and obstruction, and with this Court’s order scheduling an

evidentiary hearing, Petelin sought on two separate occasions to cancel or delay that hearing.

The Court denied both requests.

          In issuing the September 11, 2019 Order canceling the evidentiary hearing that was

previously scheduled for September 24, 2019, and denying the Plaintiffs’ motion for sanctions

(without prejudice), the Court appears to have overlooked those prior orders, as well as some of

the legal and practical consequences of delaying a hearing on Petelin’s contempt, which the

parties never had an opportunity to previously air. Because those orders constituted the law of

the case, because neither Petelin nor the Court identified an intervening ruling by a higher court

or cogent and compelling reasons for delay, and because delay will cause serious prejudice, the

Kazakh Entities respectfully request that the Court reconsider its September 11 Order and set a

new date for an evidentiary hearing on the Kazakh Entities’ motion for contempt and sanctions

against Petelin. In the alternative, the Kazakh Entities respectfully request that the Court permit



          1
        All other citations to docket entries in this memorandum of law are to the docket in 18
Misc. 227.


                                                 1
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 4 of 10



a limited additional deposition of Petelin, in California, so that he can be confronted with the

newly discovered evidence prior to trial.

                                            ARGUMENT

A.     Relevant Facts

       On April 17, 2019, the Kazakh Entities filed a letter requesting a conference in advance

of a motion for contempt and sanctions against Petelin. [ECF No. 41.] As explained in that letter,

materials received from SMP Partners demonstrated that Petelin had perjured himself and

produced fake documents when he claimed that he had funded Northern Seas Waterage, the

undisputed source of the funds at issue in the underlying case. On two separate occasions, Petelin

sought to delay the hearing. The Court denied his request both times.

       First, at the June 4, 2019 pre-motion conference, Petelin argued that the Kazakh Entities’

sanctions motion “should be deferred until after the trial.” Declaration of Matthew L. Schwartz

(“Schwartz Decl.”) Exhibit A at 9:22–23. The Court expressly rejected that argument, holding

that it was “not going to defer the motion.” Id. at 9:24–25. Instead, the Court granted Petelin an

opportunity for discovery and time to prepare for the hearing. The Court then issued another

Order on June 14 detailing the procedure for the hearing to be held on September 24. [ECF No.

50.] Following these orders, the parties engaged in robust pre-hearing discovery, with the

Kazakh Entities producing to Petelin numerous relevant documents – including the entirety of

the production from SMP Partners – as well as responses to his interrogatories.

       Even as he obtained all of the evidence against him and a roadmap of the Plaintiffs’

contempt case, Petelin moved for reconsideration of the Court’s order establishing the procedure

for the hearing. [See ECF No. 51.] Petelin requested full pre-hearing briefing, and then again

requested a delay, arguing that discovery and any hearing should “be rescheduled as necessary to

accommodate the motion and briefing.” Id. On June 14, 2019, the Court denied this request as


                                                 2
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 5 of 10



well, noting that “Petelin has pointed to no legal error or other facts overlooked by this Court” in

setting the September 24 hearing [ECF No. 53.]

       After having failed twice to delay the hearing, Petelin tried to avoid appearing at it. On

September 3, 2019, Petelin wrote to the Court to seek “clarification” of, among other things,

whether the Court was ordering him to appear personally in New York. Petelin did not ask that

the Court cancel the hearing or renew his prior, rejected request to defer a hearing until after

trial. [ECF No. 56.] The Kazakh Entities responded, explaining that Petelin’s perjury at his

deposition was squarely before the Court, and that the Court had multiple independent bases on

which it could order Petelin’s personal appearance. [ECF No. 57.]

       On September 11, 2019, after the parties had engaged in extensive discovery and

preparations for the hearing and without addressing Petelin’s September 3 letter seeking

clarification, the Court entered an order cancelling the September 24 hearing. [ECF No. 59.] The

Court further denied the Kazakh Entities’ motion for sanctions without prejudice, noting that the

Kazakh Entities “may re-request permission to file a motion for sanctions against Petelin after a

trial on the merits in City of Almaty et. ano. v. Ablyazov, et al., 15-CV-05345 (AJN) (KHP), to

the extent proof is established that Petelin, in fact, lied during his deposition and produced false

documents.” Id.

B.     The Legal Standard

       1.      Reconsideration

       Under Local Civil Rule 6.3, “a notice of motion for reconsideration” “shall be served

within fourteen (14) days after the entry of the Court’s determination of the original motion”.

S.D.N.Y. L.R. 6.3. “There shall be served with the notice of motion a memorandum setting forth

concisely the matters or controlling decisions which counsel believes the Court has overlooked.”

Id.; see also CF 135 Flat LLC v. Triadou SPV N.A., No. 15-CV-5345 (AJN), 2016 WL 3481061,


                                                  3
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 6 of 10



at *1 (S.D.N.Y. June 21, 2016).

       2.      Law of the Case

       The law of the case doctrine “holds that when a court has ruled on an issue, that decision

should generally be adhered to by that court in subsequent stages in the same case, unless cogent

and compelling reasons militate otherwise.” United States v. Quintieri, 306 F.3d 1217, 1225 (2d

Cir. 2002) (internal citations and quotation marks omitted). This branch of the doctrine “is

implicated when a court reconsiders its own ruling on an issue in the absence of an intervening

ruling on the issue by a higher court.” Id.

C.     Discussion

       Reconsideration is warranted because it appears the Court overlooked its prior orders

rejecting Petelin’s earlier requests for delay when it entered the September 11 Order canceling

the September 24 hearing. Aside from Petelin’s September 3 request for “clarification,” nothing

had changed factually or legally between the September 11 Order canceling the hearing and the

Court’s June 7 and June 14 rejections of Petelin’s earlier requests for delay. Petelin’s September

3 request for clarification did not even seek to cancel the hearing. And the Court’s September 11

Order did not explain why the hearing was canceled or why there was a cogent and compelling

reason for the Court not to adhere to its June 7 and June 14 rulings with respect to the hearing.

Reconsideration is thus warranted because it appears that the Court overlooked its earlier orders

with respect to the hearing, and the reliance placed by the Plaintiffs on those orders in (for

example) producing voluminous information to Petelin and responding to his interrogatories, in

express preparation for the hearing.

       Reconsideration is also warranted because the Court appears to have overlooked the

serious practical, procedural, and legal consequences of deferring consideration of the sanctions

motion. Indeed, Plaintiffs never had an opportunity to present those prejudicial consequences to


                                                  4
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 7 of 10



the Court because the Court initially denied Petelin’s request to defer the hearing until after trial

out of hand, Schwartz Decl. Ex. A at 9:18-24, and then issued its September 11 Order sua

sponte, and without advance notice to the parties. The real prejudice to the Kazakh Entities from

deferring consideration of the sanctions issue is an additional, independent basis on which to

grant reconsideration – particularly when there is no good reason for delay.

       First, the question of Petelin’s perjury may not be resolved at trial in the main action.

Depending on how the Kazakh Entities present their affirmative case and how the Defendants

choose to present their defense, Petelin’s perjury may not come up at all, and certainly may not

be front-and-center in the presentation of evidence. The existence of the SMP Partners

documents is compelling proof of the falsity of the Defendants’ counter-narrative that the money

came from Petelin. Rather than presenting a provably false counter-narrative that will

fundamentally undermine their credibility with the jury, Defendants are more likely to employ a

different trial strategy, such as arguing that the Kazakh Entities have not met their burden by a

preponderance of the evidence. Indeed, the Defendants may well – and probably should – decide

that it would be ethically problematic to tender Petelin’s testimony at trial, given its obvious

falsity. N.Y. Rule of Prof. Conduct 3.3(a)(3), (b). The question of Petelin’s perjury therefore

may not be resolved at trial.

       Second, relying on the trial in the main action to determine the reliability of Petelin’s

evidence runs the risk of knowingly tainting the jury with false evidence, and also of creating a

trial-within-a-trial on issues that may or may not be central to the proof. In a trial on the merits,

the Kazakh Entities may have limited leeway to prove Petelin’s perjury — any judge, mindful of

the demands placed on a jury, may be reluctant to permit a full trial of Petelin within the trial, no

matter how central his testimony to the case. The Kazakh Entities should not have to hope for the




                                                   5
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 8 of 10



opportunity to prove Petelin’s lies during trial and risk that Petelin’s lies make their way to the

jury without a full challenge when they ordinarily would be able to do so through discovery —

which, conveniently for Petelin, expired at the same time that his lies were revealed — or a

contempt hearing. If nothing else, the Court should issue a revised Order that reopens Petelin’s

deposition and permits the Kazakh Entities to confront him on the record in California with the

newly discovered evidence. That way, Judge Nathan will be in a better position to determine

whether and how to permit Petelin’s testimony and documents to be submitted to the jury.2

       Third, delaying the resolution of the sanctions motion until after trial may actually have

the unintended effect of altering the trial evidence. With a sanctions motion hanging over his

head and a standing objection to (or at least question about) the ability of this Court to compel

him to appear in New York, Petelin will presumably not appear at trial. As a result, the parties

will be forced to use his deposition testimony in lieu of live testimony. That means that the jury

in this case will be shown only Petelin’s perjured testimony, and that he will never be confronted

with the documents that prove his lies and forced to reconcile the two. On the other hand, if he

does appear at trial, Petelin will have had the opportunity to sit with the SMP Partners documents

and interrogatories that provide a roadmap of his contempt for months and months, to try to

somehow craft a story that is consistent with the other proof.

       Fourth, if the Court were to defer a hearing on Petelin’s contempt, the trial evidence

would likely be unusable against him in any event, meaning that there is absolutely no efficiency

to deferring the hearing. Due process requires that Petelin have an opportunity to defend himself

against the contempt charge – which is why the Court permitted, at his request, such robust pre-



2
       For example, if Petelin declines to answer questions on Fifth Amendment grounds, that
fact would be highly material to the admissibility of his prior evidence.


                                                  6
     Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 9 of 10



hearing discovery. In re Kitchen, 706 F.2d 1266, 1272-73 (2d Cir. 1983) (holding witness

entitled to right to confront evidence against him before being held in civil contempt). But

Petelin will not be a party to the trial, so any testimony adduced at trial arguably could not be

used against him. As a result, even if the Kazakh Entities were to prove uncontrovertibly at trial

that Petelin perjured himself at his deposition and submitted false documents, (1) the jury would

still be exposed to Petelin’s perjured deposition testimony without benefit of seeing him

confronted with the strongest countervailing evidence, and (2) Petelin would get a free preview

of all of the evidence against him at a later sanctions hearing. The trial evidence would therefore

only serve to create additional prior statements by the witnesses against Petelin, which he could

exploit at a later contempt hearing. That is, the trial evidence would likely be unusable against

Petelin (because he will not be a party to those proceedings), while at the same time available to

be used by Petelin against the Kazakh Entities to his advantage. On the other hand, if the

sanctions hearing goes first, Petelin will be forced to explain his prior testimony.

       Finally, the Kazakh Entities should not have to wait until after trial to recover the costs

they incurred seeking discovery from Petelin, a self-professed (but unproven) near-billionaire.

The Kazakh Entities should be permitted to reallocate those funds, which were wasted as a result

of Petelin’s fraud, to defer the costs of litigating this case through trial. Any sanctions order

against Petelin will also have an important deterrent effect, both for Petelin and the other

Defendants, going forward. Cancelling the hearing sends the opposite message.

                                          CONCLUSION

       For the reasons just given, the Court should reconsider its September 11, 2019 Order and

hold an evidentiary hearing before trial to determine whether Petelin provided false testimony

and documents in discovery concerning his funding of Northern Seas Waterage. In the

alternative, the Court should afford the Kazakh Entities the opportunity to re-depose Petelin (in


                                                  7
    Case 1:15-cv-05345-AJN-KHP Document 1169 Filed 09/25/19 Page 10 of 10



California) to confront him on the record with the newly discovered evidence.



Dated: September 25, 2019                          Respectfully submitted,

                                                   /s/ Matthew L. Schwartz
                                                   Matthew L. Schwartz
                                                   Peter M. Skinner
                                                   Craig Wenner
                                                   BOIES SCHILLER FLEXNER LLP
                                                   55 Hudson Yards
                                                   New York, NY 10001
                                                   (t) +1 212 446 2300
                                                   (f) +1 212 446 2380

                                                   Attorneys for Movants




                                               8
